DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant's election with traverse of Group I, claims 1-17 in the reply filed on 08/10/2020 is acknowledged.  The traversal is on the ground(s) that “Applicant respectfully submits that, according to 37 CFR 1.475 (b), claim 18 (Group III) and claims 1-17 (Group I) are in “different categories of invention [that] will be considered to have unity of invention.” That is because claim 18 and claims 1-17 are related as “[a] process and an apparatus or means specifically designed for carrying out the said process” (37 CFR 1.475 (b)(4)). Method claim 18 has the same structural recitations of the diverter valve and its components / features as claim 1.” [“Remarks” filed 08/10/2020, para. 1].  This argument is considered persuasive for the reasons stated by Applicant, in particular that the method claim 18 recites the same structural features as that of apparatus claim 1.
The requirement is therefore WITHDRAWN. 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the 

Claims 1-3, 6-9, and 11-18 are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by Yagishita (WO 0194039 A1).
Examination Note: Italics are used to indicate which claim limitations are not explicitly disclosed by the cited reference. 
1.    Yagishita discloses an appliance diverter water valve [Abstract] for pumping water having filamentous contaminants, the diverter water valve comprising:
a housing (2, 21, and 59) [Fig 1, Fig. 5] defining an enclosed volume 4/5/6 and having an inlet channel 4 [Fig. 5] for receiving water and aligned along an inlet axis and having multiple outlet channels 42 aligned along axes parallel to the inlet axis [Fig. 5];
a spool 1 [“rotary distribution plate 1”, pg. 5, para. 3; Fig. 1] positioned in the housing between the inlet channel 4 and the multiple outlet channels 42 to rotate about the inlet axis [Fig. 1], the spool 1 having a tubular spool channel 6 having a first end aligned with a proximate end of the inlet channel 4 and a second end aligned with individual proximate ends of the multiple outlets 42 as the spool rotates [Fig. 5];
an electric motor 3 operating to rotate the spool 1 [pg. 7, para. 10-11]; and
a position sensor 22 distinguishing a position of the second end of the spool channel alignment with individual proximate ends of the multiple outlet channels 42 [Fig. 2; pg. 6, para. 16-17; pg. 7, para. 11];
wherein the spool channel 6 when aligned with a proximate end of a given outlet channel of the multiple outlet channels 42 provides inner channel walls that are substantially continuous with inner walls of the inlet channel 4 and inner channel walls of the given outlet channel 42 [Fig. 5].
As to the preamble, Yagishita is silent towards “an appliance diverter water valve for pumping water having filamentous contaminants” (emphasis added), ), and instead is directed to washing items which are subject to plating and/or cutting [pg. 3, para. 4], such as metal articles. 

Furthermore, if the body of a claim fully and intrinsically sets forth all of the limitations of the claimed invention, and the preamble merely states, for example, the purpose or intended use of the invention, rather than any distinct definition of any of the claimed invention’s limitations, then the preamble is not considered a limitation and is of no significance to claim construction. See MPEP 2112.02, II. Here, the claimed apparatus does not refer to pumping water having filamentous contaminants or filamentous contaminants at all, and instead broadly recites pumping water. Therefore, the preamble of claim 18 is interpreted to not have patentable weight as to “pumping water having filamentous contaminants”.
2.    Yagishita discloses the appliance diverter water valve of claim 1 wherein the spool channel 6 is free from bends of 90 degrees or greater and has a substantially constant cross-sectional area [Fig. 5, here the figure shows liquid channel 6 is a straight channel positioned at an angle of about 45 degrees].
3.    Yagishita discloses the appliance diverter water valve of claim 2 wherein the spool channel 6 is substantially straight [Fig. 5, here the figure shows liquid channel 6 is a straight channel positioned at an angle of about 45 degrees].
6.    Yagishita discloses the appliance diverter water valve of claim 1 further including an elastomeric seal 8 rotatably connecting the inlet channel 4 to the spool channel 6 [“annular packing”, pg. 6, para. 6; Fig. 1].
7.    Yagishita discloses the appliance diverter water valve of claim 6 wherein the elastomeric seal 8 fits within a circular channel centered on the inlet axis 4 [Fig. 1] and receives a corresponding circular 
8.    Yagishita discloses the appliance diverter water valve of claim 6 wherein an upper surface of the spool 1 abuts a plate 41 supporting the multiple outlet channels 42 to provide a sliding seal against the plate 41 with rotation of the spool and wherein the spool is elastically biased upward into sealing configuration with the plate 41 [Fig. 5; pg. 8, para. 8-9].
As to “elastically biased upward into sealing configuration with the plate”, Yagishita discloses the plate 41 is connected to the spool by fastening ports 43, and further that a liquid-tight packing 44 is provided at a portion where the hole opening plate 41 comes into sliding contact with the rotary distribution plate 1 [pg. 8, para. 8-9].  Thus, the fastening ports provide an upward bias to the plate, and the packing 44 provides elasticity between the components, as well as liquid-tight sealing—which meets the claim limitation. 
9.    Yagishita discloses the appliance diverter water valve of claim 8 wherein an interface between the upper surface of the spool 1 and the plate 41 is free from elastomeric seals [Fig. 5].
Here, “an interface” is interpreted to mean at least one interface between upper surface of the spool and the plate, and not necessarily the entire interface, or every interface, between the components.  As such, Fig 5 shows that there are multiple interfaces between the plate 41 and the spool body 1 which are free from elastomeric seals 44. 
11.    Yagishita discloses the appliance diverter water valve of claim 1 wherein at least a portion of the spool 1 is substantially cylindrical [Fig. 2] and has an outer rim presenting radially-extending gear teeth 7 [Fig. 1] engaging with a second gear within the housing attached to a motor 3 outside of the housing and having a shaft 14 extending into the housing [Fig. 1; pg. 6, para. 9-12]. 
12.    Yagishita discloses the appliance diverter water valve of claim 11 wherein the housing 2A provides a watertight chamber between the inlet channel 4 and the multiple outlet channels 42 with an opening providing a communication between the motor 3 and the gear sealed by an inter-fitting between a gear shaft 14 and the housing 2A through an elastomeric seal 11 [Fig. 1; pg. 6, para. 10].

14.    Yagishita discloses the appliance diverter water valve of claim 1 wherein the motor is an AC synchronous gearmotor [pg. 6, para. 4; pg. 6, para. 11-13]. 
15.    Yagishita discloses the appliance diverter water valve of claim 1 wherein the housing 2A, inlet channel 4, multiple outlet channels 42 and spool 1 are constructed of a thermoplastic [“synthetic resin”, pg. 6, para. 6]. 
16.    Yagishita discloses the appliance diverter water valve of claim 1 further including an appliance selected from the group consisting of a dishwashing machine and a clothes washing machine wherein the diverter valve provides a conduction of water and filamentous contaminants through the appliance [Fig. 1].
Yagishita is silent towards an appliance selected from the group consisting of a dishwashing machine and a clothes washing machine, and instead is directed to washing items which are subject to plating and/or cutting [pg. 3, para. 4], such as metal articles.
However, the cited prior art teaches all of the positively recited structure of the claimed apparatus (see rejection of claim 1, and in particular with reference to Figs. 1 and 5 of Yagishita), and the Courts have held that a statement of intended use in an apparatus claim fails to distinguish over a prior art apparatus. See MPEP §§ 2114, II. 
17.    Yagishita discloses a washing appliance [Abstract] comprising:
a chamber 52 for water and items 70 to be washed [pg. 4, para. 1] of a type producing filamentous contaminants;
a pump 3/84 communicating with the chamber 52 for pumping water [pg. 3, para. 10-11]; and
a diverter valve [Abstract] having:

(2)    a spool 1 [“rotary distribution plate 1”, pg. 5, para. 3; Fig. 1] positioned in the housing between the inlet channel 4 and the multiple outlet channels 42 to rotate about the inlet axis [Fig. 1], the spool 1 having a tubular spool channel 6 having a first end aligned with a proximate end of the inlet channel 4 and a second end aligned with individual proximate ends of the multiple outlets 42 as the spool rotates [Fig. 5];
(3)    an electric motor 3 operating to rotate the spool 1 [pg. 7, para. 10-11]; and
(4)    a position sensor 22 distinguishing a position of the second end of the spool channel alignment with individual proximate ends of the multiple outlet channels 42 [Fig. 2; pg. 6, para. 16-17; pg. 7, para. 11];
wherein the spool channel 6 when aligned with a proximate end of a given outlet channel of the multiple outlet channels 42 provides inner channel walls that are substantially continuous with inner walls of the inlet channel 4 and inner channel walls of the given outlet channel 42 [Fig. 5].
As to the limitation, “a chamber for water and items to be washed of a type producing filamentous contaminants” (emphasis added), Yagishita is silent towards washing an item such as clothing or laundry (e.g., item of a type producing filamentous contaminants), and instead is directed to washing items which are subject to plating and/or cutting [pg. 3, para. 4], such as metal articles.
However, a claim containing a "recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus" if the prior art apparatus teaches all the structural limitations of the claim. See MPEP 2114, II. Here, Yagishita teaches each structural element of the washing appliance of claim 17, above, including a chamber that is capable of retaining clothing or laundry (e.g. items of a type producing filamentous contaminants) [pg. 4, para. 1].  Thus, the limitation does not differentiate the claimed apparatus from the apparatus of Yagishita.
producing filamentous contaminants comprising the steps of:
(1)    placing the items 70 in a chamber 52 [pg. 4, para. 1];
(2)    pumping water out of the chamber through a diverter valve [Abstract; pg. 8, para. 13 and 15] of a type having:
(a)    a housing (2, 21, and 59) [Fig 1, Fig. 5] defining an enclosed volume 4/5/6 and having an inlet channel 4 [Fig. 5] for receiving water and aligned along an inlet axis and having multiple outlet channels 42 aligned along axes parallel to the inlet axis [Fig. 5];
(b)    a spool 1 [“rotary distribution plate 1”, pg. 5, para. 3; Fig. 1] positioned in the housing between the inlet channel 4 and the multiple outlet channels 42 to rotate about the inlet axis [Fig. 1], the spool 1 having a tubular spool channel 6 having a first end aligned with a proximate end of the inlet channel 4 and a second end aligned with individual proximate ends of the multiple outlets 42 as the spool rotates [Fig. 5];
(c)    an electric motor 3 operating to rotate the spool 1 [pg. 7, para. 10-11];
(d)    a position sensor 22 distinguishing a position of the second end of the spool channel alignment with individual proximate ends of the multiple outlet channels 42 [Fig. 2; pg. 6, para. 16-17; pg. 7, para. 11];
wherein the spool channel 6 when aligned with a proximate end of a given outlet channel of the multiple outlet channels 42 provides inner channel walls that are substantially continuous with inner walls of the inlet channel 4 and inner channel walls of the given outlet channel 42 [Fig. 5]; and
(3) operating the diverter valve to change a path of water from the chamber between returning to the chamber [“recovering useful components”,pg. 8, para. 15] or exiting the appliance [“cleaning liquid tanks 31 to 34”, pg. 8, para. 13]. 
As to the preamble, a method of washing items producing filamentous contaminants (emphasis added), Yagishita is silent towards washing an item such as clothing or laundry (e.g., items producing 
However, if the body of a claim fully and intrinsically sets forth all of the limitations of the claimed invention, and the preamble merely states, for example, the purpose or intended use of the invention, rather than any distinct definition of any of the claimed invention’s limitations, then the preamble is not considered a limitation and is of no significance to claim construction. See MPEP 2112.02, II. Here, the claim language of the method does not refer back to the property of the items in the chamber as producing filamentous contaminants, and importantly, does not claim that the items actually produce the filamentous contaminants. Instead the claim sets forth a method for cleaning items, generally. Therefore, the preamble of claim 18 is interpreted to not have patentable weight as to the “items producing filamentous contaminants”.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4-5 are rejected under 35 U.S.C. 103 as being unpatentable over Yagishita (WO 0194039 A1), as applied to claims 1-3, 6-9, and 11-18 above. 
4.    Yagishita discloses the appliance diverter water valve of claim 3, but fails to explicitly disclose:
wherein the inlet channel 4 has circular cross-section and the spool channel 6 has an ellipsoidal cross-section [Fig. 2] being a projection of the circular cross-section of the inlet channel 4 and multiple outlet channels 42 at an angle of the spool channel [Fig. 1, Fig. 5].
Yagishita discloses the inlet channel 4 has a rounded triangular shape [Fig. 2].
However, Yagishita discloses: “the thickness and diameter of the rotary distribution board 1 and the shape and arrangement of the liquid flowdown passage 6 are determined by the scale of the entire washing liquid circulation /concentration system and the shape and arrangement of each component thereof. The design may be changed as appropriate [pg. 8, para. 2]. 
Therefore, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the rounded triangular shape of the inlet channel 4, of Yagishita, to be a circular cross section because the shape of the passage 6 and the components thereof are considered to be a design choice, as taught by Yagishita [pg. 8, para. 2].
Furthermore, the change in form or shape, without any new or unexpected results, is an obvious engineering design. See MPEP § 2144.04.
5.    Modified Yagishita discloses the appliance diverter water valve of claim 4 but fails to explicitly disclose:
wherein the inlet channel and multiple outlet channels have identical circular cross-sections.
Yagishita discloses the inlet channel 4 has a rounded triangular shape [Fig. 2] that is larger than the circular cross sections of the outlet channels 42 [Fig. 5]
However, Yagishita discloses: “the thickness and diameter of the rotary distribution board 1 and the shape and arrangement of the liquid flowdown passage 6 are determined by the scale of the entire washing liquid circulation /concentration system and the shape and arrangement of each component thereof. The design may be changed as appropriate [pg. 8, para. 2]. 
Therefore, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the diameter of the inlet channel 4, of Yagishita, 
Furthermore, the change in form or shape, without any new or unexpected results, is an obvious engineering design. See MPEP § 2144.04.
Allowable Subject Matter
Claim 10 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: 
The closest prior art of record, Yagishita (WO 0194039 A1), discloses a plate 41 is connected to the spool 1 by fastening ports 43, and further that a liquid-tight packing 44 is provided at a portion where the hole opening plate 41 comes into sliding contact with the rotary distribution plate 1 [pg. 8, para. 8-9]. Thus, the fastening ports provide an upward bias to the plate, and the packing 44 provides elasticity between the components, as well as liquid-tight sealing. In this regard, Yagishita discloses a conventional biasing configuration that requires an elastic seal or gasket.  
However, Yagishita fails to teach or suggest, alone or in combination, the limitation of “wherein the spool includes a radially-extending flange deflected upward by a rim on the housing to provide an elastic biasing upward of the spool against the plate in sealing configuration”, of claim 10. 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: The additionally cited references are cited to show conventional diverter valves [Abstracts]. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER REMAVEGE whose telephone number is (571)270-5511.  The examiner can normally be reached on M-F, 7:00 AM - 3:30 PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nadine Norton can be reached on 5712721465.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/CHRISTOPHER REMAVEGE/Examiner, Art Unit 1713